        Case 1:19-cv-01819-RCL Document 19 Filed 05/03/20 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

SINA KESHTKAR JAFARI,                  )
et al.,                                )
                                       )
        Plaintiffs,                    )
                                       )
v.                                     )           Case No. 1:19-cv-1819-RCL
                                       )
MICHAEL R. POMPEO,                     )
et al.,                                )
                                       )
        Defendants.                    )
_______________________________________)

                                        ORDER

      For the reasons set forth in the accompanying Memorandum Opinion, defendants’

Motion to Dismiss (ECF No. 10) is GRANTED.

      It is ORDERED that this case is DISMISSED with prejudice.

      It is SO ORDERED.




Date: May 3, 2020                                         sssssssssssssss/s/sssssssssssssssss
                                                                 Royce C. Lamberth
                                                          United States District Court Judge
